Citation Nr: 0631602	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 until 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO denied service connection for tinnitus.  


FINDING OF FACT

The objective medical evidence fails to establish a link 
between the veteran's diagnosed tinnitus and any incident of 
his active military service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran claims that his exposure to loud noises, such as 
rocket and mortar attacks, heavy construction equipment, and 
artillery fire, during service caused his tinnitus.  The 
veteran stated that after he was released from service he 
worked as a computer programmer and was not exposed to loud 
noises.  

Exposure to loud noises during service would be consistent 
with the circumstances of the veteran's service and such 
exposure is not contested.  However, the veteran's service 
medical records do not show treatment for tinnitus or any 
complaints concerning his ears or ringing in his ears, and 
the September 1970 separation examination noted "NORMAL" 
ears.  In April 2003, the veteran underwent a VA ear disease 
examination which revealed normal eardrums.  In June 2003, a 
VA audio examination was conducted.  The veteran stated that 
he hears a constant moderate bilateral ringing which he 
first noticed while in the Army.  However, there is no 
record of such complaint during service or for many years 
after service.  After reviewing the claim's file, the 
examiner noted that the veteran's service medical records 
were negative for treatment for tinnitus, and he stated that 
"[i]t is not at least as likely as not that his tinnitus is 
connected to his military service."  Absent evidence to the 
contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The veteran has submitted several letters and documents 
noting his military service achievements and outstanding 
service.  Although the veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the veteran's personal 
opinion that the disability at issue began in service or 
that it is otherwise related to service is not a sufficient 
basis for awarding service connection.   
Based on the competent medical evidence of record, no link 
is established between the veteran's diagnosed tinnitus and 
any incident of his active military service.  Therefore, the 
veteran's claim of service connection for tinnitus must be 
denied.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and the representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO 
to the Veteran (Mar. 2003).  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse 
in compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
veteran will result from an adjudication of his claim at 
this time.  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, the veteran was 
afforded a VA examination.  Hence, VA has fulfilled its duty 
to assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the veteran.


ORDER

Entitlement to service connection for tinnitus.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


